               Case 7:19-cr-00666-KMK Document 135 Filed 09/11/20 Page 1 of 1
                Case 7:19-cr-00666-KMK Document 134 Filed 09/10/20 Page 1 of 1
                                                                          U.S. Department of Justice

                                                                          United States Attorney
                                                                          Southern District of New York
                                                                          United States District Courthouse
                                                                          300 Quarropas Street
                                                                          White Plains, New York 10601


                                                                          September 10, 2020
        BYECF

        The Honorable Kenneth M. Karas
        United States District Court
        Southern District ofNew York
        300 Quarropas Street
        White Plains, New York 10601

               Re:        United States v. Randy Sargeant, et al., 19 Cr. 666 (KMK)

        Dear Judge Karas:

                The Government writes, with the consent of all defense counsel, to request an
        approximately 45 day adjournment of the motions schedule and upcoming status conference in
        this case. The status conference is currently scheduled for September 18, 2020 at 10:30 AM. The
        parties sought three previous adjournments, in light of the COVID-19 pandemic, of this status
        conference and the motions schedule, which were granted. Based on the 71-day adjournment the
        Court granted for the last status conference date, the motions schedule is currently the following:
        motions due by October 18, 2020; opposition due by December 6, 2020; and replies due by
        December 27, 2020.

               The Government is seeking the adjournment in light of the warnings against travel on
        public transportation and the guidance encouraging limited contact in light of COVID-19.
        Additionally, the Government has produced discovery, which the defense is currently reviewing.
        To allow the defense time to review the discovery and determine what motions, if any, they wish
        to make, the Government requests that the time between the date of this letter and the next
        scheduled conference date be prospectively excluded under the Speedy Trial Act, 18 U.S.C. §
        3161 (h)(7)(A), in the interest of justice.

                                                                          Respectfully submitted,
       )d)aif? IJJd- .             ;IJJL ~ I                              AUDREY STRAUSS
{u1// hole/ t:?           ~CL                           &/h               Acting United States Attorney


II   //J/11&/Jo aJ // :D D
            ~hcL /z> I /t,
                           I T~
                                          /
                                          I
                                           l'ffrl.

                                                       ;)D
                                                                       By: _ _..:..,:_!S_ _ __
                                                                           Christopher D. Brumwell

 rs
,l(J
        uc:Jn
                /-
                 ·i!J
                      I      /8      (J . S'. C _
                                          .
                                                     ,le   C- /
                                                                  1 dr>    Assistant United States Attorney
                                                                           917-710-0661

  31 & 1 { A )(7 )Vt)

                             so    0J~J:r/1t-
                                          ,i
                                             -:_
                               0
                                   KENNETH M.        ¥.AMS U'.S.DJ.
                                       c;/11 /JoJ6
